DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6-10, 12-13, and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley (US 2010/0163062) in view of Gin (US 2004/0151771).
Regarding claims 2, 3, 17, 18, 20, and 21, Atchley teaches an oral tobacco product, comprising a body that is wholly receivable in an oral cavity, the body including: a fiber-polymer matrix including an insoluble (mouth-stable) polymer matrix [0028, 0029]; at least 10 weight percent of shredded or cut tobacco (cellulosic fibers) embedded in the mouth-stable polymer matrix [0030, 0037, 0042]. The ratio of tobacco to polymer may be 20:80 [0037]. Thus, when the product comprises 20 weight percent tobacco, the product would comprise greater than 40% weight of polymer. The matrix contains pores [0026] and various additives [0034-0036], i.e. dispersed in pores of the fiber-polymer matrix. It is interpreted that the additive is released from the body and the tobacco fibers form passages throughout the body for the additive to be released. 
Atchley is silent to a level of compressibility and springiness. Gin teaches an oral product wherein the body is comfortable to retain in the mouth due to its soft (i.e. compressible) and rubbery (i.e. springy) consistency [0016]. In view of Gin, one of ordinary skill in the art would have found it obvious at to provide a body that has a relatively high degree of compressibility and springiness within the claimed ranges, or would have found it obvious to optimize the compressibility and springiness through routine experimentation to achieve the desired level of comfort in the mouth of the user. 
Regarding claims 6-10, Atchley teaches saccharine, minerals, botanicals, and wintergreen dispersed in the body [0034-0036]. 
Regarding claims 12 and 13, Atchley teaches polyurethane [0029]. 
Regarding claim 16, Atchley suggests different regions with different pore sizes overlapping the claimed ranges [0026]. 
Regarding claim 19, “extruded” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product of modified Atchley possesses the same features required by the claimed product.  
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Gin as applied to claim 2 above, and further in view of Holton (US 2013/0074855).
Modified Atchley is silent to a plasticizer. Holton teaches an oral tobacco product comprises glycerol (glycerin) as a sweetener [0050]. It would have been obvious to one of ordinary skill in the art to include glycerin in the oral product of Atchley to provide a sweet taste.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Gin as applied to claim 2 above, and further in view of Axelsson (US 2009/0293895).
Modified Atchley is silent to an antioxidant. Axelsson suggests 2% weight of ascorbyl palmitate to prevent nicotine oxidation [0053-0054], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley to prevent oxidation of nicotine contained in the tobacco.
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Gin as applied to claim 2 above, and further in view of Kumar (US 2009/0293889).
Modified Atchley is silent to a soluble fiber. Kumar teaches a tobacco oral product wherein the use of maltodextrin improves product texture and mouth feel [0057], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley for the same reasons.

Claims 2, 3, 6-10, 12-16, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley in view of Kumar.
Regarding claims 2, 3, 20, and 21, Atchley teaches an oral tobacco product, comprising a body that is wholly receivable in an oral cavity, the body including: a fiber-polymer matrix including an insoluble (mouth-stable) polymer matrix [0028, 0029]; at least 10 weight percent of shredded or cut tobacco (cellulosic fibers) embedded in the mouth-stable polymer matrix [0030, 0037, 0042]. The ratio of tobacco to polymer may be 20:80 [0037]. Thus, when the product comprises 20 weight percent tobacco, the product would comprise greater than 40% weight of polymer. The matrix contains pores [0026] and various additives [0034-0036], i.e. dispersed in pores of the fiber-polymer matrix. It is interpreted that the additive is released from the body and the tobacco fibers form passages throughout the body for the additive to be released.  
Atchley is silent to a level of compressibility. Kumar teaches that an oral product should have a desired balance between mechanical properties such as compressibility and organoleptic properties such as mouth feel [0074]. In view of Kumar, one of ordinary skill in the art would have found it obvious to optimize the compressibility in Atchley through routine experimentation to achieve the desired mouth feel for the user.
Regarding claims 6-10, 
Regarding claims 12 and 13, Atchley teaches polyurethane [0029]. 
Regarding claims 14 and 15, Atchley is silent to a soluble fiber. Kumar teaches the use of maltodextrin improves product texture and mouth feel [0057], which would have been obvious to one of ordinary skill in the art to include in the product of Atchley for the same reasons.
Regarding claim 16, Atchley suggests different regions with different pore sizes overlapping the claimed ranges [0026]. 
Regarding claim 19, “extruded” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product of modified Atchley possesses the same features required by the claimed product.  
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Kumar as applied to claim 2 above, and further in view of Holton (US 2013/0074855).
Modified Atchley is silent to a plasticizer. Holton teaches an oral tobacco product comprises glycerol (glycerin) as a sweetener [0050]. It would have been obvious to one of ordinary skill in the art to include glycerin in the oral product of Atchley to provide a sweet taste.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Kumar as applied to claim 2 above, and further in view of Axelsson (US 2009/0293895).
Modified Atchley is silent to an antioxidant. Axelsson suggests 2% weight of ascorbyl palmitate to prevent nicotine oxidation [0053-0054], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley to prevent oxidation of nicotine contained in the tobacco.
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Kumar as applied to claim 2 above, and further in view of Balkin (US 5,656,284). 
Modified Atchley is silent to a level of springiness. Balkin teaches the elasticity (springiness) of an oral product contributes to holding it in place between the gingiva mucosa (gums) and lip of the user [col. 3, 45-60]. As Atchley teaches the product is held between the gums and the lip [0046], it would have been obvious to one of ordinary skill in the art to provide a body that has a relatively high degree of springiness within the claimed ranges, or would have found it obvious to optimize the springiness through routine experimentation to achieve the desired holding of the body of in place between the gums and lip.

Claims 2-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffield (US 2011/0053866) in view of Gin. 
Regarding claims 2, 3, 17, and 18, Duffield teaches an oral product comprising: a fiber-polymer matrix including, an insoluble (mouth-stable) polymer matrix [0131], and cellulosic fibers as a swelling fibers [0226], i.e. embedded in the mouth-stable polymer matrix; and an additive dispersed in pores of the fiber-polymer matrix, the additive being configured to be released from the fiber-polymer matrix [0144]. As Duffield teaches the same claimed fibers, they are interpreted to provide passages to the pores as claimed, the additive being configured to be released from the fiber-polymer matrix via the passages. 
Duffield is silent to a level of compressibility and springiness. Gin teaches an oral product wherein the body is comfortable to retain in the mouth due to its soft (i.e. compressible) and rubbery (i.e. springy) consistency [0016]. In view of Gin, one of ordinary skill in the art would have found it obvious at to provide a body that has a relatively high degree of compressibility and springiness within 
Regarding claims 4-5, Duffield teaches triglycerides [0225]. 
Regarding claims 6-7, Duffield teaches sucralose [0281]. 
Regarding claim 8, Duffield teaches the additive is a therapeutic agent [0019]. 
Regarding claims 9-10, Duffield teaches cherry flavorant [0280]. 
Regarding claims 12-13, Duffield teaches polyurethane [0243]. 
Regarding claims 14-15, Duffield teaches maltodextrin [0170]. 
Regarding claim 16, Duffield teaches the release rate of the active drug can be modified by the porosity [0144]. It would have been obvious to one of ordinary skill in the art to optimize the pore sizes as a matter of routine experimentation to achieve the desired release rate. 
Regarding claim 19, Duffield teaches an extruded product [0257]. 
Regarding claim 20, Duffield teaches greater than 10 weight percent cellulosic fibers [0226]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,884,015. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims 1-23 of the ‘015 patent. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 9,872,516. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims 1-23 of the ‘516 patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747